DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,841,803.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re Claims 1, 7 and 14, of instant application, claim 1 of patent ‘803 recites “receiving, by the terminal, indication information from a network device, wherein the indication information instructs the terminal to monitor the data channel puncturing information”;
“receiving, by the terminal, the data channel puncturing information from the network device based on the indication information, wherein the data puncturing information indicates a punctured resource location…carried in second DCI sent in a common search space”;
“receiving, by the terminal, a data channel from the network device, the terminal determines that information to be sent to the terminal will be carried at resource locations other than the punctured recourse location in the data channel.”.
It would have been obvious to one skilled in the art to have modify the method claim to an apparatus claim and include hardware such as a processor and CRM to support the functions of Re Claim 1 of patent ‘803.
As Claim 1 of patent ‘803 recites 3 steps of receiving from the network device.  Claim 1 of instant application recite an apparatus for sending “indication information”, sending the data channel puncturing information”, and “sending a data channel”.  It would have been an obvious to expedient that “An apparatus” of Claim 1 of instant application would have facilitate the reception of same information received in Claim 1 of patent ‘803.  
Same reasoning for Claims 7 and 14 of instant application.
Furthermore, claim 1 of patent ‘803 fails to recite “after sending the indication information to the terminal”.  However, both claims recite “the indication information instructs the terminal to monitor for data channel puncturing information”.  One skilled in the art would have realized that the only after the sending “the indication information” would have synchronized the reception at the receiver of patent ‘803.  
	Therefore, it would have been obvious to Claim 1 of instant application is obvious to Claim 1 of patent ‘803.
	Re Claim 2 of instant application, See Claim 3 of patent ‘803.
	Re Claim 3 of instant application, See Claim 4 of patent ‘803.
	Re Claim 4 of instant application, See Claim 5 of patent ‘803.
	Re Claims 5, 6 of instant application, See Claim 6 of patent ‘803.
Re Claims 8, 15 of instant application, See Claim 2 of patent ‘803.
Re Claims 9, 16 of instant application, See Claim 3 of patent ‘803.
Re Claims 10, 17 of instant application, See Claim 4 of patent ‘803.
	Re Claims 11, 18 of instant application, See Claim 5 of patent ‘803.
Re Claims 12, 19 of instant application, See Claim 6 of patent ‘803.
Re Claims 13, 20 of instant application, See Claim 6 of patent ‘803.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHI HO A LEE/Primary Examiner, Art Unit 2472